Citation Nr: 1610019	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-03 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an earlier effective date prior to March 27, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for service-connected PTSD, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

 Appellant and E.B.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the RO in Roanoke, Virginia that granted service connection and a 50 percent rating for PTSD, effective March 27, 2008.  The Veteran appealed for a higher initial rating and an earlier effective date.

A personal hearing was held before a Decision Review Officer (DRO) of the RO in June 2011, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  No formal or informal claim for service connection for PTSD was received from the Veteran prior to March 27, 2008.

2.  Throughout the rating period on appeal, the Veteran's PTSD symptoms were productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than March 27, 2008 for the grant of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).

2.  Throughout the rating period on appeal, the criteria for a higher rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, a pre-adjudication notice letter regarding the Veteran's initial service connection claim was sent to the Veteran in May 2008, prior to the August 2009 decision on appeal.

With regard to the appeals for a higher initial rating and an earlier effective date for the award of service connection for PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO has obtained service treatment records (STRs), service personnel records, private and VA medical records, and arranged for VA compensation examinations to determine the severity of his PTSD.  

The Veteran has reported receiving treatment at various VA facilities in the late 1960s and 1970s.  See his September 2009 notice of disagreement, and January 2010 substantive appeal.  Although additional VA medical records have been obtained, including some of the older VA medical records identified by the Veteran, multiple attempts to obtain additional records dated in the 1960s and 1970s have been unsuccessful, and the Veteran has been notified of this fact.

Further, to the extent the Veteran contends that an earlier effective date should be assigned for PTSD on the basis that he was treated by VA for psychiatric symptoms in the years immediately following service, this argument is unavailing, as governing regulation provides that a report of examination or hospitalization will be accepted as an informal claim for benefits only if the condition is already service connected.  See 38 C.F.R. § 3.157. 

In its October 2015 supplemental statement of the case, the RO notified the Veteran that a report from the Norfolk Vet Center noted that he had sought treatment from the Virginia Beach Vet Center on May 16, 2011 for therapy.  He was asked to submit a release form if he wanted the RO to obtain such records, and he did not respond.  

With respect to the claim for a higher rating for PTSD only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in October 2015.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected PTSD to provide probative medical evidence for rating purposes.  The Board finds that the VA examinations are adequate as they provide the information needed to properly rate his PTSD.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

Lastly, the Veteran does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  The Board finds that he is not prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board concludes that all the available records and evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Earlier Effective Date

In the August 2009 rating decision on appeal, the RO granted service connection for PTSD, retroactively effective on March 27, 2008. The Veteran believes the effective date of this award should be earlier, and essentially asserts that since he received VA medical treatment shortly after service, his award of service connection for PTSD should be effective from March 15, 1968, because he was admitted to the Hampton VA Medical Center (VAMC), and later received treatment at other VA facilities.  See his September 2009 notice of disagreement and January 2010 substantive appeal.  During the pendency of the appeal, he has made conflicting statements as to whether he received treatment for a psychiatric disorder at that time, in addition to his demonstrated treatment for other medical conditions.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004   (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The mere presence of a disability does not establish an intent on the part of a Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995). 

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Once service connection has been established for a disability, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Veteran's service personnel records reflect that he served in the U.S. Marine Corps from January 1966 to January 1968, including combat service in Vietnam.

A review of the claims file reflects that a Veteran's Application for Compensation or Pension (VA Form 21-526) was received from the Veteran in January 1968.  In this form, the Veteran claimed service connection for disabilities of the shoulder, knee, and throat, but did not claim service connection for PTSD or any other psychiatric disorder.

On VA compensation examination in February 1968, the Veteran proffered complaints of disabilities of the shoulder, knee and neck.  The examiner indicated that the Veteran had no true mental break in combat but he remained unusually "jumpy" to loud noises and had increased irritability.  A psychiatric disorder was not diagnosed.

VA medical records from the Richmond VAMC dated from April to May 1968 reflect treatment for a genitourinary condition and headaches.  Psychological testing showed no organicity.  A psychiatric disorder was not diagnosed or treated.

A subsequent VA Form 21-526 was received from the Veteran in April 1980.  Although the Veteran claimed service connection for other disabilities, he did not claim service connection for PTSD or any other psychiatric disorder.  He reported treatment at VA facilities from 1968 to 1973 for genitourinary conditions, a gastrointestinal condition, and a foot condition.  He did not report any treatment for a psychiatric disorder.

On March 27, 2008, VA received the Veteran's original claim of service connection for PTSD.  This claim was an informal claim.

In April and May 2008, the RO obtained VA medical records dated in 2008 reflecting treatment for a psychiatric disorder (cyclothymic disorder).  Subsequent VA medical records reflect treatment for PTSD, and PTSD was diagnosed on VA compensation examination in June 2009.

In the August 2009 rating decision on appeal, the RO granted service connection for PTSD, retroactively effective on March 27, 2008. 

At a June 2011 RO hearing, the Veteran testified that he received psychiatric treatment in service and shortly afterward at VA facilities.  

Turning initially to the question of whether an earlier effective date is warranted based on the Veteran's original claim for service connection, the Board finds there is no basis under the general effective date regulations for an effective date earlier than March 27, 2008.  As noted above, the effective date for an original claim for service connection will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2).  The Board finds that no formal or informal claim for service connection for PTSD was received from the Veteran prior to March 27, 2008.

To the extent the medical evidence of record reflects a diagnosis of a PTSD prior to his March 27, 2008 claim, governing law provides that treatment records by themselves do not constitute informal claims when service connection has not yet been established for a condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002); see also Pacheco v. Gibson, 27 Vet. App. 21 (2014).  As the Veteran's PTSD was not service-connected until March 27, 2008, VA medical evidence showing a diagnosis of PTSD or any other psychiatric disorder prior to that date has no bearing on his claim for an earlier effective date for the award of service connection. 

A review of the record reveals that no claim for service connection for PTSD or any other psychiatric disorder was received within one year of the Veteran's separation from service.  Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the claim.  As stated, there is no earlier claim of service connection for this disability.  Consequently, the earliest possible effective date he may receive is March 27, 2008, the date of receipt of his original claim of service connection for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the appeal is denied. 

Higher Initial Rating

Throughout the rating period on appeal, the RO has rated the Veteran's service-connected PTSD as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He asserts that a higher 70 percent rating is warranted for this disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The nomenclature employed in the Rating Schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders - until recently the Fourth Edition (DSM-IV), but now the Fifth Edition (DSM-5). 38 C.F.R. § 4.130 (2015).  The DSM contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.

While the Rating Schedule indicates the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that in addition to his service-connected PTSD, the Veteran also has other non-service-connected psychiatric disorders as shown in his VA treatment records, and has been diagnosed with cyclothymic disorder and depression.

The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

VA medical records reflect outpatient treatment for cyclothymic disorder and PTSD from 2008 to 2015.  A March 2008 social worker's note reflects that the Veteran called the VA suicide hotline, stating that he was not suicidal but easily felt anger and anxiety.  He reported psychiatric treatment for PTSD in the distant past, and said he wanted to resume mental health care.  On mental health consult in mid-April 2008, the Veteran reported suicidal ideation with no current plan.  He gave vivid descriptions of his Vietnam experiences, and stated that experiences like that never left a person.  He denied having nightmares or flashbacks.  He did report some arousal symptoms in the form of irritability and sleep trouble, but denied startle reaction.  He endorsed few symptoms of avoidance.

An April 2008 VA mental health consult reflects that the Veteran denied prior psychiatric inpatient hospitalization.  He related that he previously worked as a counselor, and had a bachelor's degree in psychology and social work.  He said he was able to apply his skills to handle his own stress.  He was currently working for himself, running a beauty salon, and did not think he could work for anybody due to the politics in the job, and how they would tell him how to do things.  He stated that for the past five years he was more irritable and less tolerant.  He denied current suicidal and homicidal ideation.  On mental status examination, he was casually dressed and adequately groomed, and had good eye contact.  He was fully oriented, pleasant, and cooperative.  His mood was agitated at first, and his affect was anxious.  His speech was coherent and relevant.  His thoughts were organized and goal-directed.  He had no delusions or hallucinations, his insight and judgment were fair, and there was no memory impairment.  The Axis I diagnosis was cyclothymic disorder, and the global assessment of functioning (GAF) score was 60.  

The examiner indicated that the Veteran ran a successful hair salon, and opined that his psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally he was functioning satisfactorily with routine behavior, self-care and normal conversation.  The examiner indicated that the Veteran had the following symptoms:  suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, and irritability and flattened affect.  He had no difficulty understanding commands.

Subsequent VA outpatient treatment records reflect treatment for cyclothymic disorder.  Other diagnoses included rule out PTSD and rule out personality disorder.  In May 2008, he reported that his prescribed medication was helpful, and he felt calmer.  On examination, he was casually dressed, pleasant, cooperative, and alert and oriented times three.  His speech was coherent and relevant with normal rate and tone.  He had good eye contact, his thoughts were well organized, and he had no delusions or hallucinations.  His mood was euthymic with full range of affect.  Insight and judgement were not impaired.   In May 2009, he was diagnosed with PTSD and cyclothymic disorder.

On compensation examination performed for VA by QTC in June 2009, the Veteran reported that he had sleep impairment (insomnia), but denied nightmares.  He said that his medication (Alprazolam) improved his sleep.  He reported recurrent recollections of combat, flashbacks, irritability, difficulty with concentration and memory.  He stated that he felt estranged from others, including his family, and  his symptoms caused him to be easily angered at work.  He said that his psychology education had helped him greatly.  He reported that he worked as a social worker for six years, and had a fair relationship with his supervisor and co-workers.  Since then, he worked as a cosmetologist for 30 years, and had a poor relationship with co-workers.  He was single, with no significant other, and had nine siblings.  He reported a distant relationship with his two children, and said he had girlfriends but no close relationships.  He said his family thought he was crazy.  He stated that he was self-employed, and a workaholic.  He reported no social activities other than regular church attendance.

On mental status examination, orientation was within normal limits, appearance, hygiene and behavior were appropriate, and he maintained good eye contact.  He had a flattened affect and mildly irritable mood.  Communication and speech were within normal limits.  Concentration was decreased.  There were no panic attacks, suspiciousness, or obsessional rituals.  There was no report of delusions or hallucinations, and none were observed. Thought processes were appropriate.  He did not have slowness of thought, and did not appear confused.  Judgment was not impaired and abstract thinking was normal.  There was mild memory impairment.  He forgot names, directions, and recent events.  There was no suicidal or homicidal ideation.  The Axis I diagnosis was PTSD, and the GAF score was 55.

An October 2009 VA mental health physician note reflects that the Veteran reported that he was less depressed and felt better, but still felt irritated and angry.  He denied suicidal and homicidal ideation.  On examination, he was casually dressed, cooperative, alert, and oriented times three.  His speech was coherent and relevant with normal rate and tone. There was good eye contact, his thoughts were well organized, and he had no delusions or hallucinations.  His mood was  worried and anxious with full range of affect.  Insight and judgment were not impaired.  No abnormal movement was noted.  The diagnosis was PTSD. 

A February 2010 VA social work note reflects that the Veteran reported having interpersonal problems, and said his work environment was better.  He denied suicidal or homicidal ideation, and there were no hallucinations or delusions.  His affect was mood-congruent.  The examiner noted that his thoughts continued to be unfocused and flamboyant.

A February 2010 VA mental health physician note reflects that the Veteran reported that since he had been seen at the Norfolk Vet Center, he felt more creative and was socializing better, although he still had occasional anger.  His medication (Wellbutrin and Alprazolam) was continued.  On examination, he was casually dressed, cooperative, alert, and oriented times three.  His speech was talkative, coherent, and relevant, with a normal rate and tone.  He had good eye contact, thoughts were well organized, and no delusions or hallucinations were elicited.  His mood was euthymic with full range of affect, insight and judgment were not impaired.  No abnormal movement was noted.  The diagnosis was PTSD.  Subsequent VA outpatient treatment records reflect ongoing treatment for PTSD, including therapy and medication.

A February 2011 Vet Center summary reflects that the Veteran complained of anger, irritability, anxiety, depression, and sleep disturbance.  On examination, he was well-groomed, his speech was clear, and eye contact was good.  He was alert and oriented in all spheres with no cognitive deficits noted.  His mood was anxious with restricted affect.  He appeared irritable and tense.  Long-term memory was intact, but short-term memory was impaired.  He denied delusions and/or hallucinations, and also denied suicidal and homicidal ideations.  The Veteran reported difficulty with anger and irritability most days, daily sleep disturbance, and chronic depression and anxiety.  A subsequent summary dated in April 2011 reflects similar findings.  In April 2011, the social worker noted that the Veteran had chronic flashbacks and intrusive thoughts, avoidance behaviors, and symptoms of increased arousal including anger, irritability, hypervigilance, sleep disturbance and/exaggerated startle responses.  He had chronic depression.  His primary symptoms were noted to be anger and irritability.  

By a letter dated in June 2011, a Vet Center social worker indicated that the Veteran had deficiencies in multiple areas.  He noted that the Veteran was a business owner and reported high turnover of employees and a pattern of conflict in the workplace.  He had relationship difficulties, anger, suspiciousness, depressed mood, sleep impairment without nightmares, problematic thinking, and limited coping.  He had no panic attacks or periods of violence.  The social worker indicated that the Veteran had deficiencies in the area of obsessional rituals, in that he reported being a workaholic and said he had become increasingly obsessive and/or concerned about order and perfection.

At a June 2011 RO hearing, the Veteran testified that he was not able to maintain relationships, and attributed his having had very high turnover of his employees to his psychiatric symptoms.  He stated that he owned and ran a hair salon and retail shop.  He had one employee and one or two independent contractors.  He said he was a workaholic, did not have many friends, and his only social outlet was church, which he attended several times per week.  He said he had great trouble sleeping but had never had dreams about Vietnam.

Subsequent VA medical records show ongoing treatment, including group therapy, for PTSD, depression, and cyclothymic disorder.  These records consistently show no suicidal or homicidal ideation.  During treatment in February 2015, the Veteran stated that he felt much better since he started treatment.  In September 2015, he related that he was working as the owner of a hair salon, and was doing fairly well.  He said he was maintaining well overall, but had some panic feelings.  He continued to take medication for PTSD and depression, and found the medication and group therapy to be helpful.  He had no manic symptoms, and mostly had depression and anxiety.  There was no suicidal or homicidal ideation.  He was casually dressed, cooperative, alert, and oriented times three.  His speech was coherent and relevant with normal rate and tone. He had good eye contact, his thoughts were well-organized, and he had no delusions or hallucinations.  He had full range of affect, and insight and judgment were not impaired. 

On VA compensation examination in October 2015, the examiner indicated that the claims file was reviewed.  The Veteran reported that he was single, and had never been married.  He had an adult daughter from a previous relationship.  He stated that he has distant relationships with his daughter and his siblings. The Veteran reported that after separation from service, he worked as a mental health technician for approximately seven years, and completed a Bachelor of Arts in psychology.  He subsequently attended cosmetology school, and had worked as a barber for approximately 30 years.  He reported that he frequently isolated himself at work.  He reported re-experiencing, avoidance, negative alterations in cognition and mood, and hyperarousal symptoms.  In addition, he felt depressed on a daily basis for all or most of the day for the past two weeks.  He endorsed difficulty sleeping, difficulty concentrating, anhedonia, and low energy.  He stated that he was "chronically depressed," but had difficulty describing the course and history of his depressed mood.  The examiner indicated that the Veteran was difficult to interview due to noticeable problems with concentration. While interviewing him to assess the claimant for the course and history of his depressed mood, he began describing conflicts with his other family members, for example.  He denied suicidal or homicidal ideation, and denied any psychotic symptoms.

On examination, the Veteran was casually dressed and neatly groomed.  His mood and affect were irritable during the interview.  He demonstrated clear difficulty with concentration during the evaluation.  He frequently needed to be redirected to respond to questions.  He was oriented to person, place, time, and setting.  His thought processes were linear, logical, and goal directed.  Judgment was intact. He was pleasant and cooperative toward the examiner throughout the evaluation.  The examiner indicated that the Veteran's current symptoms were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The examiner diagnosed PTSD and major depressive disorder, single episode, mild, and indicated that the second diagnosis was a new and separate diagnosis.  The examiner indicated that it was possible to differentiate which symptoms are attributable to each diagnosis.  The PTSD symptoms were re-experiencing, avoidance, negative alterations in cognition and mood, and hyper-arousal symptoms, and the symptoms from major depressive disorder were depressed mood, difficulty sleeping, difficulty concentrating, anhedonia, and low energy.  The examiner opined that the Veteran's psychiatric disorders caused occupational and social impairment with reduced reliability and productivity, and that it was not possible to differentiate what portion of the indicated level of occupational and social impairment was attributable to each diagnosis, because there was symptom overlap among the diagnoses. 

As the VA examiner has stated that it is impossible to differentiate what portion of the Veteran's level of occupational and social impairment was attributable to PTSD versus depression, VA has resolved any doubt in his favor and attributed the impairments from depression to his service-connected PTSD.  See Mittleider, supra. 

Considering all of the evidence of record, the Board concludes that the medical and lay evidence of record indicates that the disability picture for the Veteran's PTSD throughout the rating period on appeal does not warrant a rating higher than the initial 50 percent rating.  The evidence shows that, at most, his PTSD causes occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130 (2015).  In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's PTSD produces a wide range of symptoms. They include, but are not limited to:  anger, irritability, depressed mood, anxiety, suspiciousness, chronic sleep impairment, some difficulty establishing and maintaining effective relationships, problems getting along with people, mild memory impairment, and decreased concentration.  

After carefully reviewing these symptoms and assessing their frequency, severity, and duration, however, the Board finds that they do not more nearly approximate the rating criteria for the next higher, 70 percent rating. In this regard, the Board finds that the symptoms above have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  38 C.F.R. § 4.130 (2015).

Throughout the rating period on appeal, the evidence has consistently shown that his PTSD is no more than moderate in degree, and the indicated GAF scores are generally in the mid-50s to 60s.  He has never received inpatient psychiatric treatment for PTSD, and has received only outpatient treatment and medication for his PTSD and depression.  The preponderance of the evidence shows that he has consistently been well-oriented, with normal speech and long-term memory, and generally clear thinking, and has successfully run his own business, including supervising employees, for 30 years.  The October 2015 VA examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, which is consistent with the current 50 percent rating.  

The Board finds that the June 2011 clinical finding of the Vet Center social worker, to the effect that the Veteran has "obsessional rituals," is inconsistent with the preponderance of the extensive lay and medical evidence of record, which fail to show any obsessional rituals.  Moreover, the social worker did not identify any such ritual, but merely noted that the Veteran reported that he was concerned about order and perfection.  Thus, the Board finds that the weight of the evidence does not show that the Veteran's PTSD is manifested by any obsessional rituals.

Consideration also has been given to assigning an even higher disability rating throughout the rating period on appeal.  However, the weight of the competent and credible evidence does not demonstrate that the Veteran experiences occupational and social impairment with deficiencies in most areas.  The clinical findings of record describe experiences, thoughts, and emotions due to PTSD that have a noticeable impact on the Veteran's interpersonal relationships, including at work.  While his irritability and anger negatively impact his social interactions, and he is distant from his family, he does have some ability to establish and maintain effective relationships as shown by his ability to supervise employees and successfully maintain a hair salon and retail business which involves a great deal of interaction with the public.  He has also reported having relationships with girlfriends.  The Board finds it probative that despite his PTSD symptoms, he has been able to run his own business.  The Veteran has also reported meaningful leisure pursuits including frequent church attendance several times per week.  Therefore, his maintenance of relationships and activities under these circumstances is inconsistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 70 percent disability rating, which requires symptoms at a level of disability equivalent to deficiencies in most areas. 

Additionally, the evidence does not show that he has difficulties in impulse control, he does not exhibit obsessional rituals interfering with routine activities, he does not have near continuous panic or depression affecting his ability to function independently, his speech is normal, and he is able to maintain personal hygiene.  He is not shown to have spatial disorientation, and has not been shown to have hallucinations, delusions, or suicidal or homicidal ideation.  Therefore, he did not experience the type of social and occupational impairment commensurate with an even higher 70 or 100 percent rating throughout the rating period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the PTSD symptoms do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted throughout the rating period on appeal.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran 'may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration').  The criteria for even higher 100 percent rating are also not met, as his PTSD is not shown to be manifested by total occupational and social impairment.

The Board, in reaching these conclusions, has considered the Veteran's and his representatives' arguments as set forth in written statements. The Veteran has contended that a higher rating should be assigned.  He is competent to report his symptoms, but the Board finds that as to the severity of his PTSD in relation to the applicable rating criteria, the medical opinions by the multiple examiners and medical providers are afforded greater probative weight.  An examiner takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  Hence this determination is multi-factorial, not just based on his lay statements and hearing testimony, but on all of the relevant medical and other evidence.

Based on this collective body of evidence, the Board finds that throughout the rating period on appeal, the Veteran's service-connected PTSD is no more than 50 percent disabling, and a higher rating in excess of 50 percent is not warranted for PTSD.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  The claim is denied.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria for PTSD contemplate the Veteran's disability on appeal.  The focus in evaluating psychiatric disabilities is the overall impact a Veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the assigned schedular rating.  As such, the Board finds that the manifestations of the Veteran's PTSD are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.


ORDER

An earlier effective date prior to March 27, 2008 for the grant of service connection for PTSD is denied.

An initial rating in excess of 50 percent for service-connected PTSD is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


